Case 7:16-cr-00832-KMK Document 171-1 Filed 10/28/19 Page 1 of 2

chat-7.txt
Start Time: 12/18/2016 07:22 PMCUTC-5)
Last Activity: 12/19/2016 10:52 AMCUTC-5)
Participants: +19143551332 , +18456453095 v
From: From: +18456453095 v
Timestamp: 12/18/2016 07:22 PMCUTC-5)
Se App: iMessage: +19143551332
Body:
Eta? So I know what order to tend to animals.
From: From: +19143551332
Timestamp: 12/18/2016 07:23 PMCUTC-5)
Source App: iMessage: +19143551332
Body:
45
From: From: +18456453095 v
Timestamp: 12/18/2016 07:23 PMCUTC-5)
aoe App: iMessage: +19143551332
Body:

From: From: +18456453095 v
Timestamp: 12/18/2016 07:25 PMCUTC-5)
aoe App: iMessage: +19143551332
Body:
If you come in house while I'm outside, on the stove is dog food, not human food.
From: From: +18456453095 v
Timestamp: 12/19/2016 09:03 AMCUTC-5)
Source App: iMessage: +19143551332
Body:
Any word?
From: From: +19143551332
Timestamp: 12/19/2016 09:04 AMCUTC-5)
Source App: iMessage: +19143551332
Body:
No answer. I would start feeding
From: From: +19143551332
Timestamp: 12/19/2016 09:05 AMCUTC-5)
eougce App: iMessage: +19143551332
Body:
Called several times. He's most likely getting locked up Do we know where this
was ? Anything ? So I can have someone find him
From: From: +18456453095 v
Timestamp: 12/19/2016 09:08 AmMCUTC-5)
son” App: iMessage: +19143551332
Body:
No just that he was pulled over by trooper. I'm not 100% sure but I think he takes
17 to the diner exit and then comes down from 17 to 17k to here. I don't know where
Hs was tho cuz he arrives at random hours daily. So I can't gage where he would have
een
From: From: 419143551332.
Timestamp: 12/19/2016 09:30 AMCUTC-5)
Source App: iMessage: +19143551332
Body:
Come here when u can
From: From: +18456453095 v
Timestamp: 12/19/2016 10:51 AMCUTC-5)
Page 1
Case 7:16-cr-00832-KMK Document 171-1 Filed 10/28/19 Page 2 of 2

chat-7.txt
Source App: iMessage: +19143551332
Body:
3 troopers came out too

From: From: +18456453095 v

Timestamp: 12/19/2016 10:52 AMCUTC-5)
Source App: iMessage: +19143551332
Body:

Am out front

From: From: +19143551332

Timestamp: 12/19/2016 10:52 AMCUTC-5)
Source App: iMessage: +19143551332
Body:

ok

From: From: +18456453095 v

Timestamp: 12/19/2016 10:52 AMCUTC-5)
Source App: iMessage: +19143551332
Body:

Lock up beanie

From: From: +18456453095 v
Timestamp: 12/19/2016 10:52 AMCUTC-5)
Source App: iMessage: +19143551332
Body:

And a volks came out

Page 2
